Citation Nr: 1608281	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  07-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a skin disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to February 1951 and served in the National Guard from January 1948 to September 1950.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2006 and August 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This case was previously before the Board in January 2012.  The Board remanded the matter for additional development, to include medical examinations.  The matter came before the Board again in December 2012, at which point the Board remanded the case to afford the Veteran a hearing before a Veterans Law Judge.  In March 2014, the Veteran's representative, on behalf of the Veteran, requested to cancel the scheduled Board hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On March 31, 2014, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran's representative that the Veteran requested to discontinue his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

By correspondence dated March 31, 2014, the Veteran provided formal notice that he wished to withdraw his appeal of the denial of service connection for a skin disorder and an acquired psychiatric disorder.  Thus, the Veteran has withdrawn the appeal and there remains no allegation of errors of fact or law for appellate consideration with regard to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for a skin disorder is dismissed.

The appeal of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a skin disorder, is dismissed. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


